18-13648-smb        Doc 88       Filed 12/13/18 Entered 12/13/18 13:32:40                 Main Document
                                               Pg 1 of 10


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Gary T. Holtzer
Robert J. Lemons
Kelly DiBlasi
Matthew P. Goren

Proposed Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
                                                             :
In re                                                        :    Chapter 11
                                                             :
WAYPOINT LEASING                                             :    Case No. 18-13648 (SMB)
HOLDINGS LTD., et al.,                                       :
                                                             :    (Jointly Administered)
                           Debtors. 1                        :
------------------------------------------------------------ X

      AMENDED NOTICE OF HEARING SCHEDULED FOR DECEMBER 20, 2018

                 PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing

Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession

(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11

of the United States Code (collectively, the “Chapter 11 Cases”) with the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

                 PLEASE TAKE FURTHER NOTICE that a hearing to consider the following

matters (collectively, the “Motions”), will take place on December 20, 2018 at 10:00 a.m.

(Eastern Time) (the “Hearing”):



1
  A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, is annexed hereto as Exhibit A.
18-13648-smb     Doc 88     Filed 12/13/18 Entered 12/13/18 13:32:40          Main Document
                                          Pg 2 of 10


      1.       Motion of Debtors Pursuant to 11 U.S.C. §§105(a), 363, and 507(a) and Fed. R.
               Bankr. P. 6003 and 6004 for Entry of Interim and Final Orders (I) Authorizing
               Debtors to (A) Pay Employee Obligations and (B) Continue Employee Benefit
               Programs, and (II) Authorizing Financial Institutions to Honor and Process Checks
               and Transfers Related to Such Obligations [ECF No. 7] (Seeking Final
               Approval);

      2.       Motion of Debtors Pursuant to §§363(b) and 105(a) and Fed. R. Bankr. P. 6003 and
               6004 for Interim and Final Authority to Maintain and Honor Prepetition Customer
               Deposits and Reimbursements [ECF No. 9] (Seeking Final Approval);

      3.       Motion of Debtors Pursuant to 11 U.S.C. §§105(a), 363(b), 507(a), and 541 and
               Fed. R. Bankr. P. 6003 and 6004 for Entry of Interim and Final Orders
               (I) Authorizing the Debtors to Pay Certain Prepetition Taxes and Assessments, and
               (II) Authorizing, But Not Directing Banks to Honor and Process Related Checks
               and Transfers [ECF No. 8] (Seeking Final Approval);

      4.       Motion of Debtors Pursuant to 11 U.S.C. § 105 for Entry of Order Enforcing the
               Protections of 11 U.S.C. § 362, 365, 525, and 541 [ECF No. 10] (Seeking Final
               Approval);

      5.       Motion of Debtors Pursuant to 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 1015(c),
               2002(m), and 9007 for Entry of Order Implementing Certain Notice and Case
               Management Procedures [ECF No. 32] (Seeking Final Approval);

      6.       Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507, and 552,
               Fed. R. Bankr. P. 2002, 4001, 6003, 6004, and 9014, and L. Bankr. R. 2002-1,
               4001-2, 9013-1, 9014-1, and 9014-2 for Interim and Final Orders (I) Authorizing
               the Debtors to (A) Obtain Senior Secured Priming Superpriority Postpetition
               Financing (B) Grant Liens and Superpriority Administrative Expense Status, and
               (C) Utilize Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling
               Final Hearing, and (IV) Granting Related Relief [ECF No. 51] (Seeking Further
               Interim Approval);

      7.       Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 345(b), 363(c), 364(a), and
               503(b) and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Orders
               (I) Authorizing Debtors to (A) Continue Existing Cash Management System,
               (B) Honor Certain Prepetition Obligations Related to the Use Thereof, and
               (C) Continue Intercompany Transactions and Provide Administrative Expense
               Priority for Postpetition Intercompany Claims; (II) Extending Time to Comply with
               11 U.S.C. § 345(b); and (III) Granting Related Relief [ECF No. 13] (Seeking Final
               Approval);

      8.       Motion of Debtors Pursuant to 11 U.S.C. §§105(a), 363(b), 503(b), and 507(a) for
               Interim and Final Authority to Pay Prepetition Obligations Owed to Lien Claimants
               and Other Critical Vendors and (II) Confirmation of Administrative Status for

                                               2
18-13648-smb      Doc 88    Filed 12/13/18 Entered 12/13/18 13:32:40         Main Document
                                          Pg 3 of 10


               Goods and Services Delivered to the Debtors Postpetition [ECF No. 11] (Seeking
               Final Approval); and

       9.      Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 362(d), 363(b), and 503(b)
               for Authority to (I) Pay Prepetition Insurance Obligations, (II) Continue All
               Insurance Programs and Honor Obligations Related Thereto, and (III) Modify
               the Automatic Stay with Respect to Workers’ Compensation Claims [ECF
               No. 12] (Seeking Final Approval).

               PLEASE TAKE FURTHER NOTICE that the above-bolded item is hereby

added to the list of Motions to be heard at the Hearing.

               PLEASE TAKE FURTHER NOTICE that the Hearing will be held before the

Honorable Stuart M. Bernstein, United States Bankruptcy Judge, at the Bankruptcy Court,

Courtroom 723, One Bowling Green, New York, New York, 10004-1408, or as soon thereafter as

counsel may be heard.

               PLEASE TAKE FURTHER NOTICE that any responses or objections

(“Objections”) to the Motions must be in writing, shall conform to the Federal Rules of

Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of New York, and

shall be filed with the Bankruptcy Court (a) by registered users of the Bankruptcy Court’s case

filing system, electronically in accordance with General Order M‒399 (which can be found at

http://www.nysb.uscourts.gov), and (b) by all other parties in interest, on a CD-ROM, in text-

searchable portable document format (PDF) (with a hard copy delivered directly to Chambers), in

accordance with the customary practices of the Bankruptcy Court and General Order M‒399, to

the extent applicable, and served on:

       (a)     counsel to the Debtors, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
               York, NY 10153-0119 (Attn: Gary Holtzer, Esq., Robert J. Lemons, Esq., and Kelly
               DiBlasi, Esq.);

       (b)     counsel to the Steering Committee, Milbank, Tweed, Hadley & McCloy LLP, 28
               Liberty St., New York, New York 10005 (Attn: Tyson Lomazow, Esq. and Michael
               Price, Esq.);

                                                 3
18-13648-smb     Doc 88     Filed 12/13/18 Entered 12/13/18 13:32:40             Main Document
                                          Pg 4 of 10


       (c)     Alston & Bird LLP, 1201 West Peachtree Street, Atlanta, GA 30309 (Attn: David
               Wender);

       (d)     Mayer Brown LLP, as counsel to the WAC3 Administrative Agent, 1221 Avenue
               of the Americas, New York, New York 10020-1001 (Attn: Brian Trust, Esq. and
               Scott Zemser, Esq.);

       (e)     Mayer Brown LLP, as counsel to the WAC2 Administrative Agent, 1221 Avenue
               of the Americas, New York, New York 10020-1001 (Attn: Frederick Hyman, Esq.);

       (f)     Norton Rose Fulbright US LLP, 1301 Avenue of the Americas, New York, New
               York 10019-6022 (Attn: Howard Beltzer, Esq.);

       (g)     Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, Bank of America Tower,
               New York, New York 10036-6745 (Attn: Renée Dailey, Esq.);

       (h)     Sullivan & Cromwell LLP, 125 Broad Street, New York, New York 10004 (Attn:
               Andrew G. Dietderich, Esq. and Brian D. Glueckstein, Esq.);

       (i)     Clifford Chance LLP, 31 West 52nd Street, New York, New York 10019-6131
               (Attn: Jennifer DeMarco, Esq.);

       (j)     Winston & Strawn LLP, as counsel to the DIP Agent, 200 Park Avenue, New York,
               NY 10166-4193 (Attn: Carey D. Schreiber, Esq. and Bart Pisella, Esq.);

       (k)     Dentons US LLP, as counsel to the WAC10 Agent, 1221 Avenue of the Americas,
               New York, NY 10020-1089 (Attn. Lee P. Whidden, Esq.);

       (l)     counsel to the Committee of Unsecured Creditors to be selected upon its formation
               if selected by such date; and

       (m)     William K. Harrington, U.S. Department of Justice, Office of the U.S. Trustee, 201
               Varick Street, Room 1006, New York, NY 10014 (Attn: Andrea B. Schwartz, Esq.)

so as to be filed and received no later than December 17, 2018 at 12:00 p.m. (Eastern Time)

(the “Objection Deadline”).

               PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

served, the Debtors may, on or after the Objection Deadline, submit to the Bankruptcy Court

interim or final orders substantially in the form of the proposed orders annexed to the Motions,

which orders may be entered with no further notice or opportunity to be heard.



                                               4
18-13648-smb     Doc 88     Filed 12/13/18 Entered 12/13/18 13:32:40             Main Document
                                          Pg 5 of 10


               PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

 attend the Hearing, and failure to appear may result in relief being granted upon default.

 Dated: December 13, 2018
        New York, New York
                                          /s/ Kelly DiBlasi
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Gary T. Holtzer
                                          Robert J. Lemons
                                          Kelly DiBlasi
                                          Matthew P. Goren

                                          Proposed Attorneys for Debtors
                                          and Debtors in Possession




                                                 5
18-13648-smb   Doc 88   Filed 12/13/18 Entered 12/13/18 13:32:40   Main Document
                                      Pg 6 of 10


                                    Exhibit A

                                     Debtors
18-13648-smb     Doc 88   Filed 12/13/18 Entered 12/13/18 13:32:40         Main Document
                                        Pg 7 of 10


               Debtor               Last 4                 Debtor                Last 4
                                   Digits of                                    Digits of
                                   Tax ID                                       Tax ID
                                   Number                                       Number

 Waypoint Leasing Holdings Ltd.      2899      AE Helicopter (5) Limited          N/A

 Waypoint Leasing (Luxembourg)       7041      AE Helicopter (6) Limited          N/A
 S.à r.l.
 Waypoint Leasing (Ireland)          6600      MSN 31141 Trust                    N/A
 Limited
 Waypoint Asset Co 10 Limited        2503      MSN 31492 Trust                    N/A

 MSN 2826 Trust                      N/A       MSN 36458 Trust                    N/A

 MSN 2879 Trust                      N/A       MSN 760543 Trust                   N/A

 Waypoint Asset Co 11 Limited        3073      MSN 760551 Trust                   N/A

 MSN 2905 Trust                      N/A       MSN 760581 Trust                   N/A

 Waypoint Asset Co 12 Limited        0541      MSN 760628 Trust                   N/A

 MSN 20042 Trust                     N/A       MSN 760631 Trust                   N/A

 MSN 41202 Trust                     N/A       MSN 760682 Trust                   N/A

 MSN 920280 Trust                    N/A       MSN 920022 Trust                   N/A

 Waypoint Asset Co 1E Limited        6089      MSN 920062 Trust                   N/A

 Waypoint Asset Euro 1F Limited      7099      MSN 920125 Trust                   N/A

 MSN 20093 Trust                     N/A       MSN 9229 AS                        N/A

 Waypoint Asset Malta 1A Limited     2966      Waypoint Asset Co 3A Limited       6687

 Waypoint Leasing Singapore 1        2403      MSN 41371 Trust                    N/A
 Pte. Limited
 Waypoint Leasing UK 1A Limited      2226      Waypoint Asset Euro 1A Limited     9804

 Waypoint Asset Co 14 Limited        1585      MSN 4466 Trust                     N/A

 Waypoint Asset Co 15 Limited        1776      MSN 4469 Trust                     N/A

 Waypoint Asset Co 3 Limited         3471      MSN 6655 Trust                     N/A
18-13648-smb     Doc 88     Filed 12/13/18 Entered 12/13/18 13:32:40          Main Document
                                          Pg 8 of 10


               Debtor                Last 4                     Debtor                Last 4
                                    Digits of                                        Digits of
                                    Tax ID                                           Tax ID
                                    Number                                           Number

 MSN 6658 Trust                       N/A           Waypoint Asset Funding 6 LLC       4964

 Waypoint 760626 Business Trust       N/A           Waypoint Asset Co 7 Limited        9689

 MSN 7152 Trust                       N/A           Waypoint Asset Euro 7A Limited     2406

 MSN 7172 Trust                       N/A           Waypoint Asset Co 8 Limited        2532

 Waypoint Asset Funding 3 LLC         4960          MSN 31041 Trust                    N/A

 Waypoint Asset Malta Ltd             5348          MSN 31203 Trust                    N/A

 Waypoint Leasing Labuan 3A           8120          MSN 31578 Trust                    N/A
 Limited
 Waypoint Leasing UK 3A Limited       0702          MSN 760617 Trust                   N/A

 Waypoint Asset Co 4 Limited          0301          MSN 760624 Trust                   N/A

 Waypoint Asset Co 5 Limited          7128          MSN 760626 Trust                   N/A

 MSN 1251 Trust                       N/A           MSN 760765 Trust                   N/A

 MSN 14786 Trust                      N/A           MSN 920063 Trust                   N/A

 MSN 2047 Trust                       N/A           MSN 920112 Trust                   N/A

 MSN 2057 Trust                       N/A           Waypoint 206 Trust                 N/A

 Waypoint Asset Co 5B Limited         2242          Waypoint 407 Trust                 N/A

 Waypoint Leasing UK 5A Limited       1970          Waypoint Asset Euro 1B Limited     3512

 Waypoint Asset Co 6 Limited          8790          Waypoint Asset Euro 1C Limited     1060

 MSN 31042 Trust                      N/A           MSN 20012 Trust                    N/A

 MSN 31295 Trust                      N/A           MSN 20022 Trust                    N/A

 MSN 31308 Trust                      N/A           MSN 20025 Trust                    N/A

 MSN 920119 Trust                     N/A           MSN 920113 Trust                   N/A




                                                2
18-13648-smb     Doc 88   Filed 12/13/18 Entered 12/13/18 13:32:40          Main Document
                                        Pg 9 of 10


               Debtor              Last 4                     Debtor              Last 4
                                  Digits of                                      Digits of
                                  Tax ID                                         Tax ID
                                  Number                                         Number

 Waypoint Asset Funding 8 LLC       4776          Waypoint Asset Co Germany        5557
                                                  Limited
 Waypoint Leasing UK 8A Limited     2906          MSN 31046 Trust                  N/A

 Waypoint Leasing US 8A LLC         8080          MSN 41511 Trust                  N/A

 Waypoint Asset Co 9 Limited        6340          MSN 760608 Trust                 N/A

 MSN 20052 Trust                    N/A           MSN 89007 Trust                  N/A

 MSN 31312 Trust                    N/A           MSN 920141 Trust                 N/A

 MSN 41329 Trust                    N/A           MSN 920152 Trust                 N/A

 MSN 760538 Trust                   N/A           MSN 920153 Trust                 N/A

 MSN 760539 Trust                   N/A           MSN 920273 Trust                 N/A

 MSN 760541 Trust                   N/A           MSN 920281 Trust                 N/A

 MSN 760542 Trust                   N/A           MSN 9205 Trust                   N/A

 Waypoint Asset Co 1B Limited       5795          MSN 9229 Trust                   N/A

 MSN 41272 Trust                    N/A           Waypoint Asset Co 1A Limited     1208

 Waypoint Asset Co 5A Limited       4148          Waypoint Leasing Labuan 1A       2299
                                                  Limited
 MSN 69052 Trust                    N/A           Waypoint Asset Co 1C Limited     0827

 Waypoint Asset Euro 9A Limited     2276          Waypoint Asset Co 1D Limited     7018

 Waypoint Asset Euro 1E Limited     6050          Waypoint Asset Co 1F Limited     6345

 Waypoint Leasing UK 9A Limited     5686          Waypoint Asset Co 1G Limited     6494

 Waypoint Asset Sterling 9A         1161          Waypoint Asset Co 1H Limited     7349
 Limited
 Waypoint Asset Company             6861          Waypoint Asset Co 1J Limited     7729
 Number 1 (Ireland) Limited
 Waypoint Asset Euro 1D Limited     1360          MSN 20159 Trust                  N/A




                                              3
18-13648-smb     Doc 88   Filed 12/13/18 Entered 12/13/18 13:32:40         Main Document
                                       Pg 10 of 10


               Debtor              Last 4                    Debtor                Last 4
                                  Digits of                                       Digits of
                                  Tax ID                                          Tax ID
                                  Number                                          Number

 Waypoint Asset Co 1L Limited       2360          MSN 31431 Trust                   N/A

 Waypoint Asset Co 1M Limited       5855          MSN 760734 Trust                  N/A

 Waypoint Asset Co 1N Limited       3701          MSN 920024 Trust                  N/A

 Waypoint Asset Euro 1G Limited     4786          MSN 920030 Trust                  N/A

 Waypoint Asset Funding 1 LLC       7392          Waypoint Asset Funding 2 LLC      7783

 Waypoint Leasing UK 1B Limited     0592          Waypoint Asset Co 1K Limited      2087

 Waypoint Leasing UK 1C Limited     0840          Waypoint Leasing Services LLC     8965

 Waypoint Asset Company             7847          Waypoint Leasing (Luxembourg)     8928
 Number 2 (Ireland) Limited                       Euro S.à r.l.
 Waypoint 2916 Business Trust       N/A




                                              4
